UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 29, 2010 RadNet, Inc. (Exact name of registrant as specified in its charter) Delaware 0-19019 13-3326724 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1510 Cotner Avenue Los Angeles, California90025 (Address of Principal Executive Offices) (Zip Code) (310)478-7808 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On April 29, 2010, we issued a press release announcing financial guidance for the fiscal year ending December 31, 2010.A copy of the press release is furnished as Exhibit 99.1 to this Current Report. The press release includes non-GAAP financial measures. Adjusted EBITDA and free cash flow are non-GAAP financial measures used as analytical indicators by our management and the healthcare industry to assess business performance, and is measures of our leverage capacity and ability to service debt.Neither Adjusted EBITDA or free cash flow should be considered as a measure of financial performance under GAAP, and the items excluded from Adjusted EBITDA and free cash flow should not be considered in isolation or as alternatives to income from operations, cash flows generated by operating, investing or financing activities or other financial statement data as indicators of financial performance or liquidity.As Adjusted EBITDA and free cash flow are not measurements determined in accordance with GAAP and are therefore susceptible to varying methods of calculation.These metrics, as presented, may not be comparable to other similarly titled measures of other companies. We present Adjusted EBITDA because we believe it assists investors and analysts in comparing our performance across reporting periods on a consistent basis by excluding items that we do not believe are indicative of our core operating performance.In addition, we use Adjusted EBITDA in developing our internal budgets, forecasts and strategic plan; to evaluate potential acquisitions; and to measure our compliance with certain covenants under our credit facilities, including our New Credit Facilities. Adjusted EBITDA has limitations as an analytical tool.Some of these limitations are: ● Adjusted EBITDA does not reflect our cash purchases, or future requirements for capital expenditures or contractual commitments; ● Adjusted EBITDA does not reflect changes in, or cash requirements for, our working capital needs; ● Adjusted EBITDA does not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on our indebtedness; ● although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and Adjusted EBITDA does not reflect any cash requirements for such replacements; ● non-cash compensation is and will remain a key element of our overall long-term incentive compensation package, although we exclude it as an expense when evaluating our ongoing operating performance for a particular period; ● Adjusted EBITDA does not reflect the impact of earnings or charges resulting from matters we consider not to be indicative of our ongoing operations; and ● other companies in our industry may calculate Adjusted EBITDA differently than we do, limiting its usefulness as a comparative measure. We present free cash flow because we believe it assists investors by relating our operating cash flow to the capital that is spent to continue and improve business operations, such as investment in our existing businesses. Further, free cash flow facilitates our ability to strengthen our balance sheet, to repay our debt obligations and to make acquisitions.Free cash flow has limitations as an analytical tool as well.Some of these limitations are that it does not represent the residual cash flow available for discretionary expenditures as it does not incorporate certain cash payments including payments made on capital lease obligations or cash payments for business acquisitions Because of these limitations, Adjusted EBITDA and free cash flow should not be considered in isolation or as a substitute for performance measures calculated in accordance with GAAP.We compensate for these limitations by relying primarily on our GAAP results and using Adjusted EBITDA and free cash flow only supplementally.In evaluating Adjusted EBITDA and cash flow, you should be aware that in the future we may incur expenses that are the same as or similar to some of the adjustments in this offering memorandum.Our presentation of Adjusted EBITDA and free cash flow should not be construed as an inference that our future results will be unaffected by unusual or non-recurring items.Our consolidated financial statements and the notes to those statements. 2 The press release contains forward-looking statements within the meaning of the U.S.
